DISSENTING OPINION TO DENIAL OF REHEARING
BARRY, Judge.
My vote to deny rehearing was miscast. I favor rehearing for the following reasons:
The trial court entered a directed verdict in favor of New Orleans General Hospital. The alleged jury misconduct upon which the judgment was reversed had no bearing on whether or not the directed verdict in favor of New Orleans General Hospital was proper. I would grant rehearing in order to affirm the trial court’s directed verdict as to New Orleans General Hospital.
The affidavit which supports the jury’s reversal was not part of the trial record, but was attached to plaintiff’s motion for a new trial. Because of the serious allegation as to jury misconduct, I would remand this case solely for a rehearing to determine the validity of the misconduct allegations.